Appeal from a judgment of the County Court, Kings County, convicting appellant of the crimes of assault in the first degree and assault in the second degree, and from intermediate orders. Judgment reversed on the law and the facts, the first count of the indictment dismissed and a new trial ordered on the second count. No evidence was adduced that appellant had in his possession or used a loaded revolver or that there was any intent on his part to kill. With respect to the second count, we feel that the production before the jury of the revolver and the holster, which were not admitted in evidence, was prejudicial, and that the court in its charge, by repeated references to a “ loaded ” revolver, of which there was no evidence, may have implanted in the minds of the jurors a belief that they could find that such a weapon had been used. The interests of justice require a new trial on this count. No separate appeal lies from intermediate orders which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.